Citation Nr: 1648127	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  09-03 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

1.  Entitlement to an initial rating in excess of 10 percent, prior to February 22, 2013, for lumbar degenerative disc disease, with intervertebral disc syndrome.

2.  Entitlement to an initial rating in excess of 20 percent, on and after February 22, 2013, for lumbar degenerative disc disease, with intervertebral disc syndrome.


REPRESENTATION

The Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1984 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (Board) Regional Office (RO) in Pittsburgh, Pennsylvania.  This matter was before the Board in March 2012, at which it was remanded for additional development.  After the issuance of a September 2015 supplemental statement of the case, the claim was remitted to the Board for further appellate review.

While the Veteran's claim was in remand status, the Agency of Original Jurisdiction (AOJ) granted a 20 percent rating for the Veteran's lumbar degenerative disc disease, with intervertebral disc syndrome, effective February 23, 2013.  The Board has re-captioned the Veteran's claim to reflect this decision.

Additionally, while the Veteran's claims was in remand status, the AOJ granted a separate 10 percent rating for right lower extremity radiculopathy (as a neurological disability associated with her lumbar degenerative disc disease, with intervertebral disc syndrome).  The Veteran did not perfect an appeal of this decision to the Board and, thus, the Board does not have jurisdiction to review it herein.

The appeal is REMANDED to AOJ.  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the March 2012 remand, the Veteran was provided a VA examination in September 2015, to assess the severity of her service-connected lumbar degenerative disc disease, with intervertebral disc syndrome.  However, this examination did not include an evaluation of the Veteran's passive range of motion, range of motion during weight-bearing, or range of motion during non-weight-bearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  As such, the Board finds that a remand is required in order to provide the Veteran an additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with a VA examination to determine the current degree of severity of her lumbar degenerative disc disease, with intervertebral disc syndrome.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The AOJ must ensure that the examiner provides all information required for rating purposes, including whether there are any neurological manifestation.  Further, the examiner should provide a full description of any functional loss or functional limitations during flare ups and due to pain, weakness, fatigability, incoordination, and pain on movement.  The examiner is directed to express any functional loss or functional limitations in terms of the degree of additional loss of range of motion.  Additionally, the examiner must ascertain the Veteran's active ranges of motion, passive ranges of motion, ranges of motion on weight-bearing, and ranges of motion on non-weight-bearing.

A thorough rationale should be provided for any rendered opinion.

2.  The AOJ also should undertake any other development it determines to be warranted.

3. The AOJ should re-adjudicate the issue on appeal, including whether any separate ratings should be assigned for associated neurological manifestations other than right lower extremity radiculopathy.  If the benefit sought on appeal is denied, the AOJ should furnish to the Veteran and her representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

